Citation Nr: 0511015	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  97-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of compensation benefits in the 
calculated amount of $29,179.50 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from April 1960 to May 1961.  
This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a December 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At that time, an RO letter informed the veteran 
that his compensation benefits had been terminated effective 
February 1992 due to his incarceration.  In February 1997, 
the veteran submitted a notice of disagreement challenging 
the validity of the debt and requesting waiver of recovery of 
the overpayment.  These are two separate issues which may be 
adjudicated separately or simultaneously.  38 C.F.R. 
§ 1.911(c) (2004); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran has perfected an appeal with respect to a decision by 
the Committee on Waivers and Compromises (Committee) 
upholding the validity of the debt.  This issue has been 
subject to Board remand orders dated December 1998, April 
2004 and September 2004.  

In a decision dated June 2004, the Committee first 
adjudicated the issue of entitlement to waiver of recovery of 
overpayment which was denied on the grounds that a bar to 
waiver existed due to bad faith conduct on the part of the 
veteran.  The veteran was notified of this decision by RO 
letter dated June 8, 2004, and provided notice of his 
procedural rights to appeal.  The veteran has not initiated 
an appeal with this decision, and the matter is not currently 
before the Board.  VAOPGCPREC 6-98 (Apr. 24, 1998).


FINDINGS OF FACT

1.  The RO received information on August [redacted], 1996, that the 
veteran had been incarcerated since July [redacted], 1990 and 
convicted of a felony offence on December [redacted], 1991, resulting 
in an overpayment of compensation benefits of $29,179.50 for 
the time period of February 16, 1992 to December 1, 1996.

2.  VA bears no fault with creation of the overpayment after 
August [redacted], 1996 as, once it received information concerning 
the veteran's incarceration on August [redacted], 1996, it had a 
regulatory duty to determine whether the veteran had been 
incarcerated due to felony, provide him with a due process 
letter, and allow him a 60-day continuance of payments period 
to dispute the proposed action prior to terminating his 
compensation benefits.


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$29,179.50 was properly created and not the result of sole VA 
error.  38 U.S.C.A. §§ 5107, 5112(b)(10) (West 2002) 38 
C.F.R. §§ 3.105(g), 3.655, 3.500(b)(2) (1996-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran had been receiving compensation 
benefits at a 50% rate, plus special monthly compensation, at 
the time he was incarcerated on a felony conviction in 1982.  
At that time, his monthly compensation payments were reduced 
per the provisions of 38 C.F.R. § 3.655.  

In March 1990, the veteran submitted a VA Form 21-4138 which 
read as follows:

I wish to inform the DVA that I am no longer 
incarcerated effective 12/[redacted]/89.  Please see copy 
of Certificate of Parole attached.

Please take action to reestablish my compensation 
payments ...

The Certificate of Parole certified that the veteran was 
released on parole in December 1989 with a total of 2233 days 
remaining to be served until January 1996.

The RO amended the veteran's disability compensation benefits 
to the full monthly amount of $512 in April 1990.  At that 
time, he was provided a VA Form 21-8764 advising him of his 
rights to receive his compensation benefits.

On August 20, 1996, the RO received information from the 
veteran's daughter that the veteran was incarcerated on July 
[redacted], 1990.  His compensation check was still being mailed to 
his old address, and being cashed by two other individuals.  
On September 20, 1996, the RO confirmed by telephone 
communication that the veteran was incarcerated at the U.S. 
Penitentiary of Lewisburg, Pennsylvania.

By letter dated September 23, 1996, the RO sent the U.S. 
Penitentiary of Lewisburg a VA Form 21-4193 notice of the 
date of incarceration, the type of offense committed, and the 
date of conviction.

By letter dated September 23, 1996, the RO notified the 
veteran it had received evidence of his incarceration 
following conviction of a felony.  He was advised the law 
required reduction of his VA benefits after the 61st day of 
incarceration following conviction of a felony.  The RO 
proposed reducing his compensation benefits to $83 effective 
February 16, 1992.  The RO also provided him the following 
advisement of his rights:

Benefits may be resumed upon your release from 
incarceration.  You should notify us when this 
occurs.  If you have dependents, they may be 
entitled to an apportioned share of your 
compensation benefits while you are incarcerated.  
The[y] should contact this office, using your 
name and file number, if they wish to file a 
claim for an apportionment.

However, before we make this adjustment, we are 
giving you 60 days in which to submit additional 
evidence to show that this reduction should not 
be made.  The attachment accompanying this letter 
provides full information regarding your due 
process rights in this matter.

It is important to note, however, that this 
reduction is required by law if you are 
incarcerated as stated in this letter, and that, 
by delaying your response or by failure to 
respond to this predetermination notice your due 
process rights, you are creating an additional 
overpayment in your account for which you will be 
responsible.

(emphasis added).

On October 16, 1996, the RO received confirmation from the 
U.S. Penitentiary of Lewisburg that the veteran had been 
committed on July [redacted], 1990 on the basis of a felony offense.  
He was convicted to a life sentence on December [redacted], 1991.

In December 1996, the veteran returned a letter to the RO 
stating as follows:

I received your letter dated September 23, 1996, 
but this letter is post marked October 24, 1996 I 
am attaching a copy of the envelope.  In this 
letter I am told I have sixty days in which to 
submit additional information to show that this 
reduction should not be made.  This letter is to 
advise you that I am going to file an appeal and 
submit additional information to this action of 
the V.A.

At that time, the veteran submitted a photocopy of the 
envelope demonstrating that the September 1996 letter was 
postmarked on October 24, 1996.

The RO discontinued the compensation benefits at the 50% 
rate, plus special monthly compensation, to the veteran in 
January 1997.  On December 27, 1996, the RO calculated the 
amount of overpayment to $29,179.50 effective from February 
16, 1992 to December 1, 1996.  On January 12, 1997, the RO 
sent the veteran a letter notifying him of a $29,179.50 
overpayment of compensation benefits.  He was notified that 
the RO intended to recover the overpayment by withholding his 
compensation benefits beginning in April 1997.

In February 1997, the veteran submitted a letter indicating 
his intent to dispute the overpayment creation "for various 
reasons I do not feel I owe this money and I do not feel the 
amount is correct."  He also requested waiver of the 
overpayment.

In August 1997, the veteran submitted a Financial Status 
Report (FSR) indicating that he had been in jail serving two 
life sentences since July [redacted], 1981.  He had not assets or 
means of income.

The sole issue on appeal is the determination of the 
lawfulness of the debt asserted.  38 C.F.R. § 1.911(c) 
(2004).  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
VAOPGCPREC 6-98 (Apr. 24, 1998).  The veteran's 
representative has argued that the creation of the debt at 
issue, or at least portions thereof, was the sole result of 
VA administrative error.  See 38 U.S.C.A. § 5112(b)(10) (West 
2002); 38 C.F.R. § 3.500(b)(2) (2004) (the effective date of 
reduction or discontinuance of benefits by reason of an 
erroneous award based solely on administrative error shall be 
the date of last payment).  In an April 2004 Brief, the 
veteran's representative provided the following argument:

The VA received notice that the veteran was 
incarcerated in August 1996 and didn't formally 
reduce the benefit until December 1996.  We 
maintain the effective date of the overpayment 
should be from February 16, 1992 to August [redacted], 
1996.  The delay in reducing the award at that 
point is due to administrative reasons on the part 
of the AOJ and not the veteran.  Therefore, the 
amount of overpayment should be reduced.

The facts in this case are relatively straightforward.  The 
veteran was in receipt of  compensation benefits at the 50% 
rate plus special monthly compensation which, in 1982, was 
reduced due to his incarceration on a felony conviction.  He 
requested a resumption of compensation benefits in March 1990 
following his parole from prison.  His benefit checks resumed 
in April 1990.

Three months latter, the veteran was incarcerated again due 
to a felony offense.  VA, however, had no notice of this 
change of circumstances until an August [redacted], 1996, phone 
conversation with the veteran's daughter who indicated that 
the veteran had been incarcerated since July [redacted], 1990.  In 
September 1996, the RO contacted the prison by phone to 
verify the veteran's inmate status, and sent to the prison an 
information request regarding the offense and terms of 
conviction of the veteran.  At this point, the RO could not 
terminate the veteran's compensation benefits until it 
verified his status, provided him with a due process letter, 
and allowed him a 60-day continuance of payments period to 
dispute the proposed action.  38 C.F.R. § 3.105(g) (1996) 
(reduction or discontinuance of benefits by reason of status 
requires beneficiary to be furnished notice of the proposed 
action and provided a 60-day period to show that the benefits 
should be continued at their present level).

On September 23, 1996, the RO sent the veteran his 
predetermination letter advising him that the law required 
reduction of his VA benefits after the 61st day of 
incarceration following conviction of a felony and that the 
RO proposed reducing his compensation benefits to $83 
effective February 16, 1996.  He was advised of his right to 
appeal the determination, and that any further delay in 
reducing his compensation benefits could result in an 
additional overpayment for which he would be responsible.  As 
demonstrated by the veteran, this letter was ultimately 
postmarked on October 24, 1996.

In December 1996, the veteran specifically requested to 
assert his rights to appeal the predetermination notice.  He 
submitted an FSR and vague arguments in support of his 
appeal.  The RO considered his information and evidence, and 
discontinued the compensation check for January 1997.

On review of this evidence, the Board finds that the veteran 
was overpaid a total of $29,179.50 of compensation benefits 
between February 16, 1992 and December 1, 1996.  The Board 
finds no legally valid reasons advanced by the veteran for 
his assertion that he owes no responsibility for the creation 
of any of the debt.  By law, compensation benefits must be 
reduced for any beneficiary incarcerated in a penal 
institution in excess of 60 days for conviction of a felony.  
38 C.F.R. § 3.655 (1992-2004).  The veteran had specific 
knowledge of this legal bar to full compensation benefits as 
this constituted the basis for his reduction in compensation 
benefits following his incarceration in 1982.  His March 1990 
request to resume full compensation benefits due to his 
parole also evidences his specific knowledge of rights to 
receive compensation.  He was incarcerated for a felony 
offense in July 1990 but did not notify VA of his 
incarceration status, and bears full responsibility for the 
creation of the debt by not notifying VA of his ineligibility 
for full compensation benefits.  See generally Jordan v. 
Brown, 10 Vet. App. 171, 174 (1997) (erroneous VA payment not 
the product of sole administrative error where claimant 
abdicated responsibility of reading the benefit criteria 
provided by VA and cashing checks that claimant should have 
known were sent in error).  The allegation that other 
individuals had been cashing his checks may rise to a cause 
of action for the veteran with either the bank or the 
individuals involved, but the Board finds no legal authority 
within which such circumstances voids his obligation to VA 
for the overpayment of compensation benefits.

The veteran's representative has argued that any overpayment 
of compensation benefits after August [redacted], 1996 is the sole 
result of administrative error.  The Board disagrees.  On 
August [redacted], 1996, the RO received information from the 
veteran's daughter that the veteran had been incarcerated.  
The RO would have committed a violation of the law in 
immediately reducing the veteran's compensation benefits on 
the basis of such hearsay information.  38 C.F.R. § 3.105(g) 
(1996).  Rather, the RO investigated the information and 
sought confirmation of the veteran's incarceration status and 
whether it was based on a felony conviction.  See 38 C.F.R. 
§ 3.655 (1996).  The predetermination letter afforded the 
veteran the option to avoid any additional overpayment by 
promptly responding to the letter and requesting termination 
of his benefits.  This letter was apparently postmarked in 
October 1996, but such delay in mailing the due process 
letter had minimal prejudicial effect on the veteran as he 
responded with a letter intended to delay the reduction of 
benefits.

VA bears no fault with creation of the overpayment after 
August [redacted], 1996 as, once it received information concerning 
the veteran's incarceration on August [redacted], 1996, it had a 
regulatory duty to determine whether the veteran had been 
incarcerated due to a felony, provide him with a due process 
letter, and allow him a 60-day continuance of payments period 
to dispute the proposed action prior to terminating his 
improved pension benefits.  Accordingly, the Board finds that 
no portion of the creation of the debt may be attributed to 
sole error on the part of VA.  The preponderance of the 
evidence establishes that the overpayment of compensation 
benefits in the amount of $29,179.50 was validly created.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b) (West 
2002).

In so holding, the Board notes that the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) do not apply to a claim for waiver of recovery of 
overpayment as these types of claims are subject to separate 
notice and development provisions.  Lueras v. Principi, 18 
Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002).  Nonetheless, the Board finds that due process 
principles have been observed in this case.  The provisions 
of 38 C.F.R. § 3.105(g) were observed prior to the reduction 
in compensation benefits, and the veteran was advised of his 
right to provide evidence and/or information necessary to 
substantiate his claim.  The Board has remanded this issue to 
the RO on three occasions for compliance with a written 
decision more fully discussing the issues at hand, to include 
the argument regarding sole administrative error.  The RO has 
not fully complied with the Board's remand orders.  At this 
point, however, the Board finds that such noncompliance 
results in harmless error to the veteran.  The veteran's 
representative raised the issue of sole administrative error 
with knowledge of the underlying regulatory provisions.  As 
such, the Board is not addressing an issue for which the 
veteran has not had the opportunity to present argument 
and/or evidence.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).  While the claimant has the right to 
compliance with remand orders, a remand in this instance 
would be futile and result in no apparent benefit to the 
claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An overpayment of compensation benefits in the calculated 
amount of $29,179.50 was properly created; the appeal is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


